PER CURIAM:
Epitomized Opinion
1. White contracted for certain real estate upon which was a house, owned by Snodgrass. White desired changes made in the house. White paid Snodgrass $2500, and Snodgrass made expensive changes in the house; While failed to pay the remainder; later they agreed to rescine the original contract; Snodgrass executed an escrow agreement to place a deed in a bank, which was to be delivered to White upon payment of the price to the bank before the date fixed.
White signed a paper consenting to the cancellation of the original contract, and agreeing that if he did not deposit the money for the property, according to the escrow agreement, he would make no claim for any part of the $2,500.
(2) White failed to deposit the money within the terms of the escrow agreement and brought a common pleas suit to recover the $2,500, contending that Snodgrass was holding same as a penalty, and for that reason it was void and there was no consideration. The appellate court held:
(1) The releasing of White from the remainder of the purchase price was sufficient consideration.
(2) The giving to White the opportunity to comply with the escrow; White’s release of and claim to the $2,500 to Snodgrass and the damages sustained by Snodgrass in alternation of house, made it clear that Snodgrass should retain the sum as liquidated damages. Under Authority 79 O. S. 373.